Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 1 of 22      PageID #:
                                    9702




            Prepared in the Matter of:
            Eugene Scalia, Secretary of Labor, United States Department
            of Labor, Plaintiff,

            v.
            SHARON L. Heritage as successor to Nicholas L. Saakvitne,
            Deceased; Nicholas L. Saakvitne, A Law Corporation, a
            California Corporation; Brian J. Bowers, an individual;
            Dexter C. Kubota, an individual; Bowers + Kubota
            Consulting, Inc., a corporation; Bowers + Kubota Consulting,
            Inc. Employee Stock Ownership Plan, Defendants.
            Case No: 1.18-cv-00155-ACK-RLP
            United States District Court
            District of Hawaii




                                      Expert Report of
                                  Renee R. McMahon




                                                Confidential



                                            Ex. A
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 2 of 22 PageID #:
      Eugene Scalia, Secretary of Labor, United States 9703
                                                       Department of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                Charles River Associates

                                                                                 saction date. My concluded WACC is
                           15.05%,175     which approximates Mr. Sher                                                           176

                           My evaluation of the size-adjusted LTM EBITDA multiples for the GPC
                           method resulted in a size-adjusted multiple of 5.18x LTM EBITDA, which is
                           higher than the multiple calculated by Mr. Sherman (5.0x 177), primarily as a
                           result of differences in the GPC market capitalizations used in my analyses as
                           compared to those used by Mr. Sherman. The impact of my higher size-adjusted
                           multiple, however, was partially offset by my decision not to incorporate a
                           control premium into the GPC method results.
                           My concluded GMAC-based multiple was 4.92x LTM EBITDA.178 I note that
                           this multiple is lower than that quantified by Mr. Sherman. Simply correcting
                           for the fact that there was a duplicativ
                           analysis (but holding all else constant) causes the median GMAC EBITDA
                           multiple to decrease from 6.0x to approximately 5.8x.179
                 These and other adjustments are reflected in Appendix C and ultimately result in my
                 concluded value of $40.015 million.


                 Respectfully submitted,




                 Renee McMahon, Vice President
                 Charles River Associates
                 November 19, 2020




       175 See Appendix C.

       176 See Appendix C. I note that LVA derived a WACC of

       177 See Appendix C.

       178 See Appendix C.

       179 See Sherman Report p. 71. More
       May 3, 2010. These transactions are duplicates. It appears that these transactions were sourced from two separate databases,
       which reported somewhat different financial statistics regarding the transaction. Removing either version of this transaction
       causes the median multiple to approximate 5.8x.




                 Confidential                                                                                               Page 47
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 3 of 22 PageID #:
      Eugene Scalia, Secretary of Labor, United States 9704
                                                       Department of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                              Charles River Associates


                Introduction and Scope of Assignment
       1.1.     Scope of Assignment
                I have been retained by Sharon L. Heritage, as successor to Nicholas L. Saakvitne,
                Deceased, and Nicholas L. Saakvitne, A La
                by and through their counsel, Morgan, Lewis & Bockius, LLP, in the matter of Eugene
                Scalia, Secretary of Labor, United States Department of Labor
                v. SHARON L. HERITAGE as successor to NICHOLAS L. SAAKVITNE, Deceased;
                NICHOLAS L. SAAKVITNE, A LAW CORPORATION, a California Corporation;
                BRIAN J. BOWERS, an individual; DEXTER C. KUBOTA, an individual; BOWERS +
                KUBOTA CONSULTING, INC., a corporation; BOWERS + KUBOTA CONSULTING,
                INC. EMPLOYEE STOCK OWNERSHIP PLAN                                            , Case
                1:18-cv-00155-ACK-RLP pending in the United States District Court for the District
                of Hawaii.

                December 14, 2012 transaction whereby the Bowers + Kubota Consulting, Inc.

                outstanding stock of Bowers + Kubota C

                                 The DOL asserts that the Transaction gave rise to various violations
                                     1

                of the Employee Retirement Income Securi
                Saakvitne, who served as the Trustee for the B+K ESOP in connection with the
                Transaction,2 the DOL asserts violations of ERISA §§ 404(a)(1)(A), (B), and (D)
                (imprudence and disloyalty) and § 406(a)(1)(A
                claims are described more fully in the Complaint, but relevant to this report are the

                for a price that exceeded fair market value, and that Saakvitne improperly relied on
                valuation work and a fairness opinion provide
                in connection with the Transaction.
                Related to these claims, I was specifically engaged to:
                             Review, analyze, and assess the October 19, 2020 report submitted by one of




       1 BKC also had an affiliate, Bowers + K                                                          tail later in this report,
       although ownership of BKM was not transferred in connection with the Transaction, it is my understanding that economic
       value continued to flow from BKM to BKC after the Transac



       As such, BKC and BKM are collectively referred to in this repo
       BKC or BKM are only made where it is necessary to distinguish between the two entities.
       2 Complaint at ¶ 7.




                Confidential                                                                                               Page 1
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 4 of 22 PageID #:
      Eugene Scalia, Secretary of Labor, United States 9705
                                                       Department of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                             Charles River Associates

                          Financial Consulting Services, LLC (t
                          Sherman provides an opinion regarding the value of the BKC shares sold in the
                          Transaction; and
                          Analyze the reasonableness of the $40 million purchase price paid by the B+K
                          ESOP in connection with the Transaction.

       1.2.     Qualifications
                I am a Vice President in the Finance practic
                global consulting firm that offers economic, financial, and strategic expertise to major
                law firms, corporations, accounting firms, and governments around the world. I am

                I have significant prior experience consulting with and advising clients in cases
                involving valuation, damages, causation and other financial and economic issues. My
                work has included, among other things, valuation analyses and damages assessments
                related to complex commercial disputes, and valuation analyses in the context of
                fraudulent transfer and other avoidance actions and related claims.
                                                             the University of Illinois at Urbana-
                Champaign (high honors), and a Master of Business Administration degree from the
                University of Chicago Booth School of Business (honors). Prior to joining CRA in
                2011, I held positions at LECG, LLC, and Navigant Consulting, Inc., where I provided
                similar services. A more comprehensive description of my experience is detailed in
                Appendix A to this report.
                CRA is being compensated for my time spent on this matter at a billing rate of $650
                per hour. Other CRA personnel who have assisted me in preparing this report are also
                being billed at customary hourly rates. CRA
                outcome of the case.

       1.3.     Documents and Information Relied Upon
                I have prepared this report to express my opinions and the bases for those opinions in
                this matter. For purposes of preparing this report, I have reviewed and/or relied on
                certain documents and information produced in this litigation, deposition testimony
                provided in this litigation, legal filings submitted in connection with this matter, and
                certain independently compiled data and information.
                The specific documents and information that I reviewed and/or relied upon in preparing
                this report are referenced herein and/or are summarized in Appendix B to this report.
                My opinions are based on the documents and information available to me as of the date
                of this report. I understand that discovery is ongoing. I reserve the right to review and
                analyze any information that becomes available subsequent to the submission of this
                report, and to supplement or modify this report if necessary on the basis of that review,
                or for other reasons as allowed by the Court.




                Confidential                                                                           Page 2
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 5 of 22 PageID #:
      Eugene Scalia, Secretary of Labor, United States 9706
                                                       Department of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                            Charles River Associates

                                                                          Table 10
                                               Mr. Sherman's Concluded Value ($000s) [1]
                                                                                                                  Value
                                       Pre-Adjustment BEV                                                     $     26,620

                                       Adjustments
                                        Plus: Excess Cash                                                             1,890
                                        Plus: Marketable Securities                                                   3,439
                                        Plus: Investments in LLCs                                                       249
                                       Total Adjustments                                                      $      5,578

                                       Fair Market Value of Equity (Controlling, Marketable)                  $    32,198
                                        Less: Discount for Lack of Marketability (7%)                               (2,254)

                                       Fair Market Value of Equity (Controlling, Non-Marketable)              $    29,944
                                        Less: Discount for Limited Control (10%)                                    (2,994)

                                       Fair Market Value of Equity (Limited Control, Non-Marketable)          $    26,950

                                       Total Number of Shares                                                        1,000

                                       Fair Market Value of Equity on a per Share Basis                       $      26.95

                                       Notes:
                                       [1] Slight rounding differences exist between this presentation and the Sherman
                                           Report.




                In this section, I identify flaws in Mr.
                implications of those flaws.


                    1.                                                                     sh flow projections are flawed as a
                         result of his improper adjustments to
                         subconsultant expenses and bonus expenses. These expense adjustments impact
                                                                B+K and also certain of his GPC and
                         GMAC-based valuations.
                    2.                                                                        DA on both a latest twelve months

                         counting of bonuses and the failure to normalize historical results for

                         based valuations.
                    3.                                          d by Mr. Sherman in concluding his
                         ultimate value for B+K is inappropriate.
                Each of these flaws is addressed in detail below.




                Confidential                                                                                                         Page 21
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 6 of 22 PageID #:
      Eugene Scalia, Secretary of Labor, United States 9707
                                                       Department of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                  Charles River Associates

       5.1.
                 Mr. Sherman makes two primary adjustments to the cash flow projections prepared by
                 management and used by LVA in connec

                 discussed below, it is my opinion that Mr
                 expense categories, causing his B+K value conclusion to be understated as of the
                 Transaction date. Based on my review and analysis of both issues, I determined that
                 alternative assumptions for both subconsultant expenses and bonuses are more
                 reasonable. I also evaluate my revised i                     tal labor costs.
                 My analysis and conclusions are set forth in the following subsections.

       5.1.1.    Mr. Sherman Overstates Subconsultants Expense
                 The B+K Projections used by LVA in connection with the Transaction were created by
                 the Company (and, in particular, Bowers), and incorporated certain feedback from
                 LVA.110 In essence, the B+K Projections were an extrapolation of detailed one- to two-
                 year projections created and maintained in the ordinary course of business by Bowers,
                 Kubota, and other senior managers.111 As noted previously, the B+K Projections
                 estimated subconsultant expenses of $2 million annually over the 2013 through 2017
                 projection period.112 Mr. Sherman observes that this projection for subconsultants
                 equates to an average annual expense of 7.8% over the projection period, as compared
                 to historical subconsultant expenses, which averaged 14.2% of revenue from 2008
                                                                is of particular not
                 salaries and wages remain constant at 34.7% of revenues over the forecast period as
                         113

                 Mr. Sherman then adjusts the B+K Projections to include subconsultant expenses of
                 14.2%, consistent with the observed 2008 through 2011 average, stating that if
                                                           ing consultant expenses would trend
                 downward in the future, then salaries and wages would need to increase
                                    114

                 However, Mr. Sherman ignores management
                 subconsultant expenses for unusual amounts that had occurred previously.




       110

       111                                                                                                 that, for routine projection
       purposes, each client contract was projected out by month for one to two years, and estimates updated every 30-60 days to
       ensure they incorporated the latest information and expectations. I note also that the B+K Projections created by the Company
       were quite detailed (see, e.g., DOL 0005054.xlsx).
       112 See DOL 005054.xlsx. See al

       113 Sherman Report at p. 24.

       114 Sherman Report at p. 25.




                 Confidential                                                                                                 Page 22
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 7 of 22 PageID #:
      Eugene Scalia, Secretary of Labor, United States 9708
                                                       Department of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                   Charles River Associates

                                                                           Table 18
                                                        Corrected NTM EBITDA ($000s)
                                                                                    Sherman          Revised
                                                                                     Value     [1]    Value
                                       LVA 2013 EBITDA Projection                 $      7,830     $      7,830

                                       Less: Additional Subconsultant Expense              1,332              -
                                       Less: Additional Bonus Expense                      1,027              546

                                       Revised NTM EBITDA                         $       5,472     $       7,284

                                       Notes/Sources:
                                        [1] Sherman Report at Exhibit 2.



       5.2.2.    Normalized LTM EBITDA
                                                               DA, Mr. Sherman started with year-to-
                 date B+K actual financials as of August 31, 2012. 147 He then took the following steps
                 to derive normalized or pro forma LTM financials for B+K as of August 2012: 148
                           Added an incremental bonus expense equal to 8% of the YTD August 2012
                           salaries, for a bonus expense of $1.53 million;149
                           Estimated the results for September through December 2011 by taking a pro
                           rata share of the actual 2011 accrual-based financial statements;
                           Added the September through December 2011 results to the YTD August 2012
                           amount;
                           Eliminated dividend and interest income and profit-sharing plan contributions
                           from the LTM results (given that the profit-sharing plan was not going to
                           continue post-Transaction).
                 As a result of this analysis, Mr. Sherman derived LTM EBITDA as of August 2012 of
                 approximately $4.8 million.150



       147
       accountant, RHYL. B+K maintained its books on a cash basis, but annual statements were routinely prepared on an accrual
       basis beginning in 2011 (with retroactive accrual-based
       at RHYL000550. In connection with the anticipated ESOP Transaction, B+K requested RHYL to prepare an interim set of
       accrual-based statements. See Deposition of B. Bowers, October
       the availability of cash-based financials through November 30, 2012 as being available to LVA and at the time of the
       Transaction, it is relevant to note that the only information I have been able to identify (and the source that Mr. Sherman cites)
       is an aggregate expense estimate amount through November 2012. The line item detail in his report represents estimates of
       expense breakdowns, and Mr. Sherman does not explain how these estimates were derived. See Sherman Report at p. 74,
       footnote (9). As such, its utility is limited.
       148 See Sherman Report at Exhibit 7.

       149 See Sherman Report at Exhibit 7, footnote (8).

       150 See Sherman Report at Exhibit 7, footnote (6).




                 Confidential                                                                                                   Page 35
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 8 of 22 PageID #:
      Eugene Scalia, Secretary of Labor, United States 9709
                                                       Department of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                             Charles River Associates


                primary reasons:
                     1. Consistent with his cash flow analysis, Mr. Sherman fails to normalize the
                                                    the impact of bonuses historically paid to Bowers
                        and Kubota.
                     2. Mr. Sherman failed to recognize that th
                        YTD August 2012 financials included bonuses paid YTD. Therefore, his
                        addition of an incremental bonus amount equal to 8% of revenue for YTD
                        August 2012 results in a doubling of typical bonus amounts.
                Each of these errors is explained below.
                Mr. Sherman Failed to Exclude Historical Bonuses for Bowers and Kubota from Pro
                Forma LTM EBITDA
                As explained in the cash flow discussion above, Bowers and Kubota both received
                significant annual bonuses pre-Transaction, but those bonuses were not expected to
                continue post-Transaction. Rather, post-Transaction bonus payments to Bowers and
                Kubota were governed by the employment agreements they entered in connection with
                the Transaction, and those agreements specified bonuses only in the event that certain
                EBITDA targets were met (among other things).151
                should also be normalized for these amounts for the same reason that profit sharing
                contributions were adjusted. Mr. Sherman failed to make this adjustment, and his LTM
                EBITDA is understated by approximately $900,000 (or 3.4% of estimated LTM
                revenue) as a result.152
                Mr. Sherman Inappropriately Double-Counted Bonus Expense in his LTM EBITDA
                Determination
                As part of his pro forma LTM EBITDA calculation, Mr. Sherman added a bonus
                expense equal to 8% of revenue as an additional expense in the YTD August 2012 B+K
                financials.153 However, in doing so, Mr. Sherman failed to recognize that bonuses at
                B+K were paid semi-annually,154
                2012 YTD financials included bonuses paid YTD.
                This is evidenced by the fact that manageme                        a detailed listing
                of monthly salaries for each of B+K employee for 2012. While the August 31, 2012
                                                                      155

                financials indicate salary and wage expense totaling $6.626 million,156 management


       151 See Section 5.1.2.

       152 See Exhibit 7.0.

       153 See Exhibit 7.0.

       154

       155 See DOL 005054.xlsx, tab "B+K REV12" at cells BF193:BR308.

       156




                Confidential                                                                          Page 36
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 9 of 22 PageID #:
      Eugene Scalia, Secretary of Labor, United States 9710
                                                       Department of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                                                     Charles River Associates

                Properly Calculated Estimate of LTM EBITDA as of August 2012
                In the following table, I have summarized my calculation of LTM August 2012
                EBITDA. This calculation corrects for the errors identified above but holds all else
                constant.158
                                                                          Table 20
                                                    Corrected LTM EBITDA ($000s) [1]
                                                                             Full-Year        1/1/2012 -         Sherman
                                                                               2011           8/31/2012         LTM Value
                            Total Revenue                                  $      21,616    $      19,163     $      26,368

                              Salary & Wage Expense                                8,333            6,626             9,404
                              Bonuses                                              3,129            1,533             2,576
                              Other Operating Expenses                             8,884            7,583            10,544
                            Total Expenses                                 $     20,345     $     15,742            22,524

                            Operating Income                               $      1,271     $      3,420      $      3,844

                             Add: Depreciation                                    210.555          122.279             192
                            EBITDA                                         $       1,481    $       3,543     $      4,037

                            Adjustments:
                             Interest & Dividends                                   (162)            (111)             (165)
                             Profit Sharing Plan Contribution                      1,133              600               978

                            Adjusted EBITDA                                $      2,452     $      4,032      $      4,849

                            Correction of Flaws in Sherman Calculation:
                             Inclusion of Management Bonus                         1,520              630             1,137
                             Double-Count of YTD Bonus Amounts                       -              1,533             1,533

                            Revised Adjusted EBITDA                        $      3,972     $      6,195      $      7,519

                            Notes/Sources:
                             [1] Exhibit 7.0.


                The valuation implications of the corrected NTM and LTM EBITDA results are
                summarized in Section 5.4.

       5.3.
                As summarized previously, Mr. Sherman asserts that Saakvitne / the B+K ESOP had a
                limited amount of actual control over B+K post-Transaction. Mr. Sherman uses this
                assertion as justification for a valuation discount of 10%.
                In support of this conclusion, Mr. Sherman points to the fact that Bowers and Kubota
                maintained control over the company post-Transaction, including
                day-to-day operations, its strategy, and its Board of Directors. Mr. Sherman seems to


       158 I note that, given prior commentary regarding the fact that 2012 experienced higher than normal subconsultant expenses
       due to certain projects (see DOL005054.xlsx), a pro forma adjustment to the subconsultant expenses could also be justified
       for purposes of establishing a pro forma LTM EBITDA. However, given that such amounts could fluctuate year-to-year, I
       have not adjusted the subconsultant expenses for purposes of this analysis. Doing so would result in a higher LTM EBITDA
       estimate.




                Confidential                                                                                                   Page 39
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 10 of 22 PageID
                                                    #:Department
     Eugene Scalia, Secretary of Labor, United States  9711      of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                              Charles River Associates

                 suggest that the control over B+K that was maintained by Bowers and Kubota in the
                 wake of the Transactions was somehow detrimental to the B+K ESOP, and he asserts
                 that Saakvitne, as Trustee, should have negotiated more control for the B+K ESOP in
                 connection with the Transaction.159
                 Yet, Mr. Sherman apparently ignores several relevant facts. First, as Mr. Sherman
                 acknowledges, Bowers and Kubota each signed five-year employment agreements with
                 B+K as part of the Transaction, with one-year extension provisions at the conclusion
                 of the initial five-year period.160 These agreements evidence the value that Bowers and
                 Kubota were perceived to contribute to B+K. The import of Bowers and Kubota to
                 B+K is also confirmed by Mr. Sherman. For
                 WACC, and specifically its cost of equity, Mr. Sherman adds a 2% company-specific
                 risk premium, justified in part due to the significant role Bowers and Kubota play in
                                                                 Bowers and Dexter C. Kubota are key
                 business generators and thus the Company                                                 161

                                                                      to attract key talent and create value
                 is exemplified by the fact that B+K was voted as one of the best places to work in
                 Hawaii for multiple years. For example, B+K was awarded 1st place in 2011 and 2012
                                                                  st
                                                            162

                 Moreover, Mr. Sherman apparently igno
                 confirming that he had the ability to modify the Board of Directors, and thus the ability
                 to exert more direct influence over management, company strategy, etc. had he deemed
                 it appropriate. As such, the fact that Saakvitne elected not
                 board or management immediately after the Transaction closed does not mean he did
                 not have the ability to effect such changes. To the contrary, Saakvitne testified that he
                 did have control to effect changes at BKC post-Transaction, by virtue of his ability to
                 modify the Board of Directors, but that he chose to keep current management in place
                 because of the success they continued to bring to the company.163

                 appear to be entirely theoretical and unfounded. Instead, Mr. Sherman acknowledges
                                                        eave management in place because the business
                 was performing well under their leadership.




       159 See Sherman Report at pp. 35-36.

       160
       appeared to be in place in part to control
       161 See Sherman Report at p. 28.

       162

       163 See, e.g., Deposition of




                 Confidential                                                                          Page 40
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 11 of 22                                     PageID
                                 #: 9712
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                           Charles River Associates
      Appendix A



                                                                                        MBA Finance, Honors
       Renee McMahon                                                                    University of Chicago,
       Vice President                                                                Booth School of Business

                                                                                 BS Finance, Highest Honors
                                                                                University of Illinois at Urbana-
                                                                                                      Champaign




      Renee McMahon is a Vice President in the Chicago office of Charles River Associates. Her career
      has focused on consulting with and advising clients primarily related to litigation and bankruptcy-
      based damages and business valuation analyses. Ms. McMahon has provided expert testimony
      related to valuation and economic damages issues. She also has significant experience with all
      aspects of related case work, including overall project planning, management and coordination,

      reports, financial modeling and analysis (such as discounted cash flow projection models and
      solvency determinations), and research on economic, financial, accounting and legal issues.


      Regarding bankruptcy, Ms. McMahon has been invo
      attempts to avoid pre-petition transfers of debtor property (or interests therein) pursuant to applicable
      fraudulent conveyance laws, including performing solvency analyses utilizing the three constructive

      performed numerous valuation and related analyses for use in assessing reasonably equivalent
      value, extensive asset tracing analyses, and other damages-related assessments associated with
      adversary proceedings brought by bankruptcy trustees.



      types of disputes, including breach of contract and/or warranty, business merger and acquisition
      transactions (including appraisal actions), claims of unjust enrichment, professional malpractice, and
      claims of fraudulent and material misrepresentations. These projects have involved the creation and
      analysis of complex and integrated financial and cash flow models, the preparation of income and
      market-based valuation models, and the development and review of damages analyses, including
      those based on lost profits and/or lost business value theories of recovery.


      Through her consulting work, Ms. McMahon has extensively analyzed the financial and operating
      characteristics of companies in a variety of industries, including, among others, retail,
      telecommunications, leasing, banking and financial services, franchising, fast food, automotive,
      manufacturing, securities, technology, and other consumer goods and services.


      Prior to joining CRA, Ms. McMahon was a Director in the Finance and Valuation group at LECG, LLC.
      Prior to her time at LECG, she was a Senior Managing Consultant in the Valuation and Damages
      group at Peterson Consulting (a unit of Navigant Consulting, Inc.).
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 12 of 22                                   PageID
                                 #: 9713
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                            Charles River Associates
      Appendix A


      Prior Expert Retentions and Testimony



             In Re: Greenpoint Tactical Income Fund LLC and GP Rare Earth Trading Account LLC,
             United States Bankruptcy Court for the Eastern District of Wisconsin, Chapter 11, Jointly
             Administered Under Case No. 19-29613. Retained by the U.S. Securities and Exchange

             to sell certain of their assets pursuant to 11 U.S.C. § 363. Scope of work involved assessing
             whether certain prior appraisals of a subset of the subject assets complied with typical
             appraisal standards. Report issued on December 18, 2019.

             BitClave PTD. LTD. v. Vasily Trofimchuk; Pavel Trofimchuk; Astra Inc. d/b/a Astra Studio;
             and Astra Studio, Ooo, Superior Court of the State of California, County of Santa Clara, Case
             No. 18CV328574. Retained by BitClave as plaintiff / cross-defendant to (1) perform an
             analysis of certain transfers made from BitC
             claims of, among other things, fraud and breach of fiduciary duty against the defendants, and

             including (among other things) alleged breach of contract and breach of fiduciary duty.
             Deposition on October 7, 2019. Trial testimony on October 29 and 30, 2019.

             Sears, Roebuck and Company; Kmart Corporation; and Sears Brands Management
             Corporation v. IDEAL Industries, Inc., Circuit Court of Cook County, Illinois, County
                                          sion, Case No. 17-CH-07881. Retained by IDEAL as defendant
             to evaluate damages asserted by Sears in conn
             breached certain provisions of a supply agreement among the parties. Rebuttal Report issued
             on March 8, 2019. Deposition on April 8, 2019. Arbitration testimony on April 25, 2019.

             Monette E. Saccameno v. Ocwen Loan Servicing, LLC; and U.S. Bank National Association,
             as Trustee for the C-Bass Mortgage Loan Asset-Based Certifications, Series 2007 RP1,
             United Stated District Court for the Northern District of Illinois, Eastern Division, Case No.
             1:15-cv-01164. Retained by Ocwen as defendant to evaluate any claims for damages by the
             plaintiff, and to evaluate the implications of certain loan modifications offered to the plaintiff.
             The dispute involved allegations of breach of contract, breach of fiduciary duty, and violations
             of the Fair Debt Collection Practices Act, the Illinois Consumer Fraud Act, and the Real Estate
             Settlement Procedures Act, as well as violations of a discharge injunction. Rebuttal Report
             issued on April 18, 2017.

             Naturalock Solutions, LLC v. Baxter Healthcare Corporation, United States District Court for
             the Northern District of Illinois, Case No. 1:14-cv-10113. Retained by Baxter as defendant /
             counterclaim plaintiff in a dispute regarding Ba
             reasonable efforts in connection with a license and development agreement between Baxter
             and Naturalock related to a medical device product. Naturalock also asserted breach of
             contract claims against Baxter. Rebuttal Report issued on February 28, 2017. Deposition on
             March 29, 2017.
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 13 of 22                                 PageID
                                 #: 9714
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                         Charles River Associates
      Appendix A

             The Gillette Company v. ShaveLogic, Inc., et al., Commonwealth of Massachusetts, Superior
             Court Department of the Trial Court, Civil Action No. 15-0149-BLS2. Retained by ShaveLogic

             other things, ShaveLogic engaged in unfair and deceptive acts. Performed an assessment of
                                                                nst Gillette, consisting of allegations that

             unfair and deceptive acts and practices. Declaration submitted August 26, 2016. Deposition
             on November 4, 2016.



             Deposition and Arbitration Testimony. Retained by Orbitz as plaintiff. Provided an expert
             report and testified at deposition and arbitration related to damages issues and the potential

             Report issued on February 21, 2011. Deposition on April 5, 2011. Arbitration testimony in
             May 2011.




             Retained by a post-bankruptcy litigation trust for a retail company to assess damages in an
             adversary proceeding involving, among other things, claims of breach of contract and unfair
             competition against a former business partner.

             Retained by a plaintiff to assess damages in a case in the insurance brokerage industry. The
             plaintiff alleged, among other things, breach of contract (including breach of non-competition
             and non-hire provisions of an employment agreement), trade secret misappropriation, and
             breach of fiduciary duty against a former
             employer (matter settled).

             Retained by a law firm to evaluate the economic implications of professional negligence
             claims anticipated to be brought by a former client in the long-term healthcare industry (matter
             settled).

             Retained by a plaintiff to assess damages in a case alleging, among other things, the breach
             of restrictive covenant, non-competition and non-solicitation provisions of an employment
             agreement, and breach of fiduciary duties against a former employee / shareholder in the
             financial advisory industry. Analysis provided for mediation purposes (matter settled).

             Retained by a plaintiff in a breach of contract case to evaluate (for settlement negotiation
             purposes) the fair market value of a corporat
             or not the change of control provisions of certain employee stock grant and stock option
             agreements had been triggered (matter settled).

             Retained by a respondent / counterclaimant to assess damages in a litigation involving
             breach of contract claims in the gaming industry (matter settled).
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 14 of 22                                  PageID
                                 #: 9715
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                           Charles River Associates
      Appendix A


      Select Case Management Experience

      Ms. McMahon has also provided significant consulting and expert witness support in cases involving
      valuation, damages, causation and other financial and economic issues. She has also assisted
      extensively with preparing counsel for depositions of other experts. Select examples of cases where
      Ms. McMahon has been significantly involved and/or served as the lead project manager include the
      following:
              Forensic accounting investigation and analysis of potential damages related to, among other

              Receiver of a group of large, failed investment
              dollars in damages in connection with the

                                                         ion and damages analysis in connection with a
              case involving, among other things, assertions of professional negligence against a large
              accounting firm.

              Preparation of a rebuttal expert report on damages in an international arbitration matter
              involving breach of contract claims related to a failed multi-billion-dollar acquisition attempt.

              Preparation of a rebuttal expert report in a multi-billion dollar fraudulent conveyance matter
              between two large telecommunications providers, requiring both the valuation of the debtor
              (plaintiff) prior to and after the acquisition of certain assets from a rival carrier to assess
              solvency, and the valuation of the assets purchased in the transaction in connection with an
              assessment of reasonably equivalent value.

              Detailed assessment of equity distributions resulting from various multi-level creditor recovery
              scenarios being evaluated by the Court-appointed Examiner in a large fraudulent conveyance
              matter in the media industry.

              Assessment of damages and assistance to counsel in preparing for mediation in a matter
              involving, among other things, breach of fiduciary duty claims brought by certain minority
              investors in connection with a series of recapitalization transactions preceding an IPO,
              whereby the investors alleged their ownership in the company was inappropriately
              diminished.

              Preparation of an expert report on damages in a breach of contract case related to a failed
              multi-million-dollar acquisition attempt in the consumer goods industry.

              Several cases involving the assessment of a plai
              employees by a competitor in the insurance brokerage industry.

              On-site consultant on a team of experts advising on damages and related issues for a client
              negotiating a massive multi-billion-dollar settlement of numerous economic loss cases arising
              from an oil spill.
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 15 of 22                             PageID
                                 #: 9716
      Eugene Scalia, Secretary of Labor, United States Department of Labor v. Sharon Heritage as
      successor to Nicholas L. Saakvitne, et al.
      November 19, 2020                                                      Charles River Associates
      Appendix A

             International arbitration matter involving the preparation of a mediation memo on solvency
             and reasonably equivalent value considerations in the oil and gas industry.

             Preparation of a rebuttal report in connection with a $3 billion damage claim made in an
             accounting malpractice case in the telecommunications industry. Work involved a significant
             forensic accounting component, including detailed review of general ledger and cash records
             to trace funds flows and extraction of value.

             Fraudulent conveyance matter involving questions of solvency and reasonableness of
             consideration in connection with the failed leverage buyout of a convenience store chain.

             Preparation of a rebuttal expert report on solvency and fraudulent conveyance / reasonably
             equivalent value considerations in the precious metals industry.


      Other

             The Chicago Bar Association, February 20, 2020.

                                                       Expert Evidence in Class Action Cases LIVE


             Illinois Legal Aid Online
                   o
                   o
                   o
                   o Member of Host Committee: 2015, 2016



             Active alumna of the University of Chicago Booth School of Business.

             Provided a guest lecture at Northwestern University Law School regarding the roles and
             responsibilities of experts in commercial litigation.

             Member of the National Association of Certified Valuation Analysts, American Bankruptcy
             Institute, and American Bar Association.
Appendix B
The following documents and information have been relied on by Renee McMahon in connection with this matter.
All documents and information cited in the report of Renee McMahon dated November 19, 2020, and attached exhibits are incorporated herein by reference.

Legal Filings & Correspondence:
    Secretary of Labor's Complaint in case 1:18-cv-155, filed on April 27, 2018 in the United States District Court for the District of Hawaii
    Expert Report of Steven Sherman, ASA, CPA in case 1:18-cv-155, filed on October 19, 2020 in the United States District Court for the District of Hawaii
    Answer and Affirmative Defenses of Bowers and Kubota in case 1:18-cv-155-SOM-RLP, filed on February 1, 2019 in the United States District Court for the District of Hawaii
    Answer and Affirmative Defenses of Nominal Defendant Bowers + Kubota Consulting, Inc. in case 1:18-cv-155-ACK-RLP, filed on July 10, 2018 in the United States District Court for the District of Hawaii
    Answer and Affirmative Defenses of Saakvitne in case 1:18-cv-155-ACK-RLP, filed on July 10, 2018 in the United States District Court for the District of Hawaii
    Defendant B+K’s Response to Secretary’s Interrogatories, First Set, July 19, 2019
    Defendant B+K’s Responses to Secretary’s First Set of Requests for Production of Documents, February 25, 2019
    Defendant Bowers’ Answers and Objections to Secretary’s Second Set of Interrogatories, June 15, 2020
    Defendant Kubota’s Answers and Objections to Secretary’s Second Set of Interrogatories, June 15, 2020
    Defendant Bowers’ Responses to Secretary’s First Set of Request for Production of Documents, February 25, 2019
    Defendant Bowers’ Responses to Secretary’s Interrogatories, First Set, June 17, 2019
    Defendant Kubota’s Responses to Secretary’s First Set of Requests for Production of Documents, Feburary 25, 2019
    Defendant Kubota’s Responses to Secretary’s Interrogatories, First Set, June 17, 2019
    Defendant Heritage’s Responses to Secretary’s First Set of Requests for Production of Documents, August 19, 2019
    Defendant Heritage’s Responses to Secretary’s Interrogatories, Set One, August 19, 2019
    Defendant Saakvitne Law Corp.’s Responses to Secretary’s First Set of Production of Documents, August 19, 2019
    Defendant Saakvitne Law Corp.’s Responses to Secretary’s Interrogatories, Set One, August 19, 2019
    Defendant Heritage's Responses to Brian Bowers and Dexter Kubota’s Requests For Production of documents, Set One
    Defendant Heritage’s Revised Responses to Secretary’s Request for Production of Documents
    Defendant Heritage’s Supplemental Responses to Secretary’s Interrogatories
    Defendant Saakvitne Law Corp’s Responses to Brian Bowers and Dexter Kubota’s Requests For Production of Documents, Set One
    Defendant Saakvitne Law Corp.’s Revised Responses to Secretary’s Request for Production of Documents
    Defendant Saakvitne Law Corp.’s Supplemental Responses to Secretary’s Interrogatories
    Secretary’s Objections and Answers to Defendant Bowers’ First Set of Interrogatories, May 28, 2019
    Secretary’s Supplemental Responses to Defendant Bowers’ First Set of Interrogatories, July 12, 2019
    Secretary’s Responses to Defendants Bowers and Kubota’s Second Set of Requests for Production of Documents, June 19, 2019
    Secretary's Responses and Objections to Defendant Kubota's First Set of Interrogatories, July 29, 2020
    Secretary’s Responses to Defendants Bowers and Kubota’s First Set of Requests for Admissions, July 29, 2020
    Secretary's Responses to Defendants Bowers and Kubota’s Third Set of Requests For Production of Documents, July 29, 2020
                                                                                                                                                                                                                                                       #: 9717




Depositions and Related Exhibits:
    Deposition Transcript of Brian Bowers, February 22, 2018
    Deposition Transcript of Brian Bowers 30(b)(6), October 13, 2020
    Deposition Transcript of Brian Bowers, October 14, 2020
    Deposition Transcript of Dexter Kubota, October 9, 2020
    Deposition Transcript of Dawn Muragame, October 7, 2020
    Deposition Transcript of Paul Vallone, September 23, 2020
    Deposition Transcript of Thomas Nishihara, September 29, 2020
    Deposition Transcript of Nicholas Saakvitne, November 21, 2017
    Deposition Transcript of Gregory Kniesel, December 22, 2017 and January 23, 2018
    Deposition Transcript of Gregory Kniesel, October 20, 2020
    Deposition Transcript of Gary Kuba, October 5, 2020
    Deposition Transcript of Gregory Hansen, February 23, 2018
    Deposition Transcript of Ty Fukumoto, September 17, 2020
    Deposition Transcript of Mauricios Palacios, October 23, 2020
    Deposition Transcript of Harold LaBrocq, October 29, 2020
    Deposition Transcript of Cristana Johnson, October 22, 2020
    Deposition Transcript of Miguel Paredas, September 16, 2020
    Deposition Transcript of Robert Prunty, September 21, 2020
                                                                                                                                                                                                                      Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 16 of 22
                                                                                                                                                                                                                                                          PageID




                                                                                                                                                                                                               CRAI
Confidential                                                                                                                        Page 1 of 3
Appendix B

Articles and Third-Party Sources:
    "About – Bowers + Kubota," Bowers + Kubota, https://www.bowersandkubota.com/about/ (last accessed on November 17, 2020)
    "Case Lombardi & Pettit _ Gregory M. Hansen," Case Lombardi & Pettit, https://caselombardi.com/ghansen.html (last accessed on November 17, 2020)
    "IBISWorld - Architects in the US," IBIS World, August, 2012 (last accessed on November 17, 2020)
    "IBISWorld -Engineering Services in the US," IBIS World, October, 2012 (last accessed on November 17, 2020)
    "Consumer Price Index: Total All Items for the United States," St. Louis Federal Reserve, https://fred.stlouisfed.org/series/CPALTT01USA659N (last accessed on November 19, 2020)\
    "Inflation, Consumer Prices for the United States," St. Louis Federal Reserve, https://fred.stlouisfed.org/series/FPCPITOTLZGUSA (last accessed on November 19, 2020)
    "Moody's Seasoned Baa Corporate Bond Yield" St. Louis Federal Reserve, https://fred.stlouisfed.org/series/DBAA (last accessed on November 19, 2020)
    "Our Team – Bowers + Kubota," Bowers + Kubota, https://www.bowersandkubota.com/team/ (last accessed on November 17, 2020)
    Bloomberg database
    Capital IQ database
    Duff & Phelps Cost of Capital Navigator, https://dpcostofcapital.com/ (last accessed on November 19, 2020)
    Federal Reserve, https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H15 (last access on November 19, 2020)
    AECOM Technology Corporation Form 10-K filed with the SEC on November 19, 2012 for the fiscal year ended September 30, 2012
    Jacobs Engineering Group, Inc. Form 10-K filed with the SEC on November 20, 2012 for the fiscal year ended September 30, 2012
    Fluor Corporation Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012
    Fluor Corporation Form 10-K filed with the SEC on February 22, 2012 for the year ended December 31, 2011
    MasTec, Inc. Form 10-Q filed with the SEC on November 1, 2012 for the quarter ended September 30, 2012
    MasTec, Inc. Form 10-K filed with the SEC on February 29, 2012 for the year ended December 31, 2012
    GENIVAR, Inc. Interim Consolidated Financial Statements for the quarter ended September 29, 2012
    GENIVAR, Inc. Consolidated Financial Statements for the year ended December 31, 2011
    Stantec, Inc. 2012 Third Quarter Report for the quarter ended September 30, 2012
    Stantec, Inc. Form 40-F filed with the SEC on February 23, 2012 for the year ended December 31, 2011
    Michael Baker Corporation Form 10-Q filed with the SEC on November 8, 2012 for the quarter ended September 30, 2012
    Michael Baker Corporation Form 10-K filed with the SEC on March 13, 2012 for the year ended December 31, 2011
    URS Corporation Form 10-Q filed with the SEC on November 6, 2012 for the quarter ended September 30, 2012
    URS Corporation Form 10-K filed with the SEC on February 27, 2012 for the year ended December 31, 2011
    Tutor Perini Corporation Form 10-Q filed with the SEC on November 2, 2012 for the quarter ended September 30, 2012
    Tutor Perini Corporation Form 10-K filed with the SEC on March 2, 2012 for the year ended December 31, 2011
    Tetra Tech, Inc. Form 10-K filed with the SEC on November 15, 2012 for the fiscal year ended September 30, 2012
    29 U.S.C. § 1002(18)(b), ERISA § 3(18)(B)
    Internal Revenue Service (“IRS”) Ruling 59-60
                                                                                                                                                                                                                                 #: 9718




    Koller, Tim, Marc Goedhart, Marco, and David Wessels. Valuation: Measuring and Managing the Value of Companies, 4th Ed.
    Pratt, Shannon P. and Roger J. Grabowski. Cost of Capital: Applications and Examples, 3rd Ed., 2008
    Pratt, Shannon P. and Roger J. Grabowski. Cost of Capital: Applications and Examples, 3rd Ed.
    Damodaran, Aswath, “Estimating Risk Parameters,” 1999. https://archive.nyu.edu/handle/2451/26789 (last accessed November 19, 2020)
    Pratt, Shannon P., Cost of Capital: Estimation and Applications, 2nd Ed.
    Pratt, Shannon and Alina Niculita, Valuing a Business: The Analysis and Appraisal of Closely Held Companies, 5th Ed.
    Hitchner, James R. Financial Valuation: Applications and Models, 2nd Ed.
    2011 Ibbotson Cost of Capital Yearbook
    Hitchner, James R. Financial Valuation: Applications and Models , 2nd Ed., 2006
    Hood, L. Paul Jr. & Timothy Lee. A Reviewer’s Handbook to Business Valuation: Practical Guidance to the Use and Abuse of Business Appraisal . 2011
    Mercer, Z. Christopher and Travis W. Harms. Business Valuation: An Integrated Theory , 2nd Ed., 2008
    Pratt, Shannon P. Business Valuation Discounts and Premiums, 2nd Ed., 2009, Wiley
    Bajaj, Mukesh and Denis, David J. and Ferris, Stephen P. and Sarin, Atulya, “Firm Value and Marketability Discounts” (February 26, 2001).
    Available at SSRN: https://ssrn.com/abstract=262198 or http://dx.doi.org/10.2139/ssrn.262198

Native Excel Documents:
    DOL005030.xlsx
    DOL005033.xlsx
    DOL005036.xlsx
    DOL005037.xlsx
    DOL005040.xlsx
    DOL005052.xlsx
                                                                                                                                                                                                Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 17 of 22




    DOL005053.xlsx
    DOL005054.xlsx
    DOL005066.xlsx
    DOL005070.xlsx
    DOL005073.xlsx
    DOL005077.xlsx
                                                                                                                                                                                                                                    PageID




                                                                                                                                                                                         CRAI
Confidential                                                                                                                         Page 2 of 3
Appendix B

Bates Stamped Documents:
    Bowers/Kubota 018956 - 19343   B+KC005261 - 5262                           RHYL001782 - 2120
    B+KC000404 - 0461              DOL001348 - 1853                            RHYL002121 - 2435
    B+KC000641 - 0713              DOL001854 - 2227                            RHYL002436 - 2855
    B+KC000751 - 0817              DOL008107 - 8115                            RHYL002856 - 3276
    B+KC000846 - 0901              DOL011149 - 11730                           RHYL003277 - 3558
    B+KC000924 - 0976              DOL006425-83                                RHYL003559 - 3879
    B+KC000998 - 1052              LIBRA-DOL INV 004215 - 4216                 SAK000393 - 0396
    B+KC001254 - 1259              LIBRA-DOL INV 004552 - 4564                 SAK000398 - 0401
    B+KC001260 - 1268              LIBRA-DOL INV 004671 - 4760                 SAK000402 - 0404
    B+KC001272 - 1277              LIBRA-DOL INV 004796 - 4803                 SAK000407 - 0409
    B+KC001290 - 1294              LIBRA-DOL INV 004973 - 5002                 SAK000807 - 0872
    B+KC001296 - 1300              LIBRA-DOL INV 005566 - 5569                 SAK001298 - 1356
    B+KC001301 - 1319              LIBRA-DOL INV 005573 - 5577                 SAK001365 - 1369
    B+KC002114                     LIBRA-DOL INV 006306 - 6425                 SAK001552 - 1608
    B+KC002415 - 2419              LIBRA-DOL INV 007198 - 7205                 SAK001933
    B+KC002421 - 2426              LIBRA-DOL INV 007203 - 7205                 SAK002509 - 2517
    B+KC002999 - 3001              LIBRA-DOL INV 007607 - 7617                 SAK002844 - 2866
    B+KC003034 - 3037              LIBRA-DOL INV 008450 - 8487                 SAK002867 - 2878
    B+KC003368 - 3370              LIBRA-DOL INV 009448 - 9455                 SAK003819 - 3831
    B+KC003405 - 3406              RHYL000001 - 0206                           SAK004236 - 4292
    B+KC003540 - 3542              RHYL000207 - 0548                           SAK004939 - 5001
    B+KC004803 - 4807              RHYL000549 - 0587                           SAK006754 - 6814
    B+KC004934 - 4945              RHYL000588 - 0679                           SAK006815 - 6870
    B+KC005130 - 05136             RHYL000680 - 0836                           SAK006939 - 6996
    B+KC005141 - 5144              RHYL000837 - 1013
    B+KC005145 - 5155              RHYL001014 - 1154
    B+KC005172 - 5182              RHYL001155 - 1490
    B+KC005202 - 5203              RHYL001491 - 1781
                                                                                                                                           #: 9719
                                                                                                          Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 18 of 22
                                                                                                                                              PageID




                                                                                                   CRAI
Confidential                                                     Page 3 of 3
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 19 of 22   PageID
                                 #: 9720




                               APPENDIX C
            Independent Valuation of 100% of the
              Equity of B+K as of December 14,
                           2012




                                     Confidential
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 20 of 22 PageID
                                                    #:Department
     Eugene Scalia, Secretary of Labor, United States  9721      of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                             Charles River Associates


                Independent Valuation of B+K - Conclusion
                My independent determination of the value of B+K as of December 14, 2012 is $40.015
                million, or $40.02 per share.
                The basis for this opinion (as well as certain comparisons to the Sherman Report) are
                described in this Appendix.

                General Overview
       2.1.     Company Overview
                An overview of B+K (including both BKC and BKM) is provided in my main report.
                I also discuss certain events and other information relevant to the company in the report
                                                       storical financial performance.

                including Federal, County and State (over 90% from 2007 through 2011). 1 As of the
                valuation date, the Company had over 100 employees2 and had received accolades from
                local organizations for being employee-friendly. For example, B+K was awarded 1 st
                                                                                st
                                                                                   place for the 2011
                                                                                3

                The Company also appears to have been well-positioned in its market from a
                competitive perspective and had a history of successfully teaming with other companies
                for large-scale projects when appropriate.4
                I have considered various economic and industry factors bearing on the outlook for
                B+K throughout my main report and this appendix as relevant to this valuation.

                Valuation of B+K
                I am valuing 100% of the equity of B+K on a non-marketable, controlling basis.
                Because B+K had no interest-bearing debt as of the valuation date, its equity value is
                                                           which is equal to the total value of the
                                                are addressed and analyzed below.




       1 See, e.g., DOL 005033.xlsx.

       2 See DOL 005054.xlsx.

       3 See, e.g., SAK000807

       4




                Confidential                                                                           Page 1
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 21 of 22 PageID
                                                    #:Department
     Eugene Scalia, Secretary of Labor, United States  9722      of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                             Charles River Associates

       3.1.      Valuation Date
                 I developed an independent valuation of B+K as of December 14, 2012, which was the
                 date the ESOP Transaction closed.

       3.2.      Standard of Value
                 ERISA requires that ESOPs pay no more than

                 market value of the asset as determined in good faith by the trustee or named fiduciary
                 pursuant to the terms of the plan and in accordance with regulations promulgated by
                                       5

                                                             the price at which an asset would change
                 hands between a hypothetical willing buyer and hypothetical willing seller, each with
                 reasonable knowledge of the relevant facts, and neither under compulsion to transact.6
                 My fair market valuation of B+K as of December 14, 2012 is based on information that
                 was known (or knowable) as of that date.

       3.3.      Premise of Value
                 Companies may be valued using either a going concern or liquidation premise of value.
                 Going concern value is the value of the assets working in tandem for a specified
                 purpose. Liquidation value is the total sale value of the discrete assets valued
                 independently, the highest and best use assumed for each. The assets (or company)
                 should be valued according to the premise that maximizes value. Economically viable
                 companies typically generate value beyond the discrete values of their individual assets
                 (in other words, the whole is greater than the sum of the parts). As such, the value of
                 an economically viable company will generally be maximized by assuming a going
                 concern premise. Here, I determined that it was appropriate to value B+K as a going
                 concern.

       3.4.      Valuation Approaches
                 There are three generally accepted valuation approaches, and I considered all three for

                 below.
                      1. The Income Approach: The Income Approach values a subject company
                         based on the cash flows the company is expected to generate prospectively. The
                         Discounted Cash Flow (DCF) method is an implementation of the Income
                                                                   after-tax expected future cash flows
                         are forecasted for future periods and then discounted to present value at an
                         appropriate discount rate. Generally, annual projections are prepared for some
                         discrete period of time, and a terminal value is used to estimate the value of


       5 See, e.g., 29 U.S.C. § 1002(18)(b), ERISA § 3(18)(B).

       6 See, e.g., Internal Revenue




                 Confidential                                                                          Page 2
Case 1:18-cv-00155-SOM-WRP Document 433-8 Filed 04/16/21 Page 22 of 22 PageID
                                                    #:Department
     Eugene Scalia, Secretary of Labor, United States  9723      of Labor v. Sharon L. Heritage as successor to
       Nicholas L. Saakvitne, et al.

       November 19, 2020                                                             Charles River Associates

                         cash flows expected beyond the discrete projection period. I have valued B+K
                         using a DCF method in this report.
                    2. The Market Approach: The Market Approach is a relative approach that
                       establishes the value of a subject company based on observable values of
                       guideline public companies (Guideline Public Company (GPC) method) and/or
                       as reflected in other transactions where the transaction target presented business
                       and risk characteristics similar to the subject company (the Guideline Merged
                       and Acquired Company (GMAC) method).
                         More specifically, the GPC method looks to market-based TEVs of guideline
                         publicly traded companies that are deemed sufficiently similar to the company
                         being valued. The TEV for each guideline company is generally expressed as a
                         multiple of certain financial metrics of that company (e.g., earnings before
                         interest, taxes, depreciation and amortization, or EBITDA). The companies are
                         evaluated relative to the subject company to identify possible differences (e.g.,
                         size, growth, etc.) and adjustments to the multiples are considered. A
                         determination is then made regarding the multiple that should be applied to the
                         corresponding financial metric of the subject company to derive an implied
                         value.
                         The GMAC method uses the same concept, but rather than deriving TEV based
                         on publicly traded stock prices, market values are observed from recent
                         purchase and sale transactions for which information is publicly available, and
                         where the target is comparable to the subject company.
                         In addition to the DCF method, B+K has been valued using both the GPC
                         method and the GMAC method in this report.
                    3. The Asset Approach: The Asset Approach establishes the value of a subject

                         (often by considering replacement or reproduction cost) and aggregating those
                         values. In circumstances of a successful operating company, such as B+K, the
                         Asset Approach is not typically used, and I have not used it in this report.

                DCF Method
                When using a DCF method to value a business, the TEV (the output of the analysis) is
                a function of various modeling inputs, including (at the highest level) projections of
                interim period cash flows, the discount rate (here, a weighted average cost of capital,
                or WACC), and a terminal value (incorporating a selected long-term growth rate). Each
                of these inputs is discussed in detail below as pertaining to my DCF-based valuation of
                B+K.

       4.1.     Cash Flow Forecast
                For purposes of a FMV assessment of a s
                after-tax cash flows are projected for a discrete future period. Projection horizons may



                Confidential                                                                           Page 3
